Filed 8/11/21 P. v. Cadogan CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE



 THE PEOPLE,

      Plaintiff and Respondent,                                          G059984

           v.                                                            (Super. Ct. No. FVI020591)

 ROBERT LEE CADOGAN,                                                     OPINION

      Defendant and Appellant.




                   Appeal from a judgment of the Superior Court of San Bernardino County,
Eric M. Nakata. Affirmed.
                   Marcia R. Clark, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
                We appointed counsel to represent Robert Lee Cadogan on appeal.
Counsel filed a brief that set forth the facts of the case. Counsel did not argue against her
client but advised the court she found no issues to argue on his behalf.
                Counsel filed a brief following the procedures outlined in People v. Wende
(1979) 25 Cal.3d 436 (Wende). The court in Wende explained a Wende brief is one that
sets forth a summary of proceedings and facts but raises no specific issues. Under these
circumstances, the court must conduct an independent review of the entire record. When
the appellant himself raises specific issues in a Wende proceeding, we must expressly
address them in our opinion and explain why they fail. (People v. Kelly (2006)
40 Cal.4th 106, 110, 120, 124.)
                Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), to assist the
court with its independent review, counsel provided the court with information as to
issues that might arguably support an appeal. Counsel raised only one issue, did the court
err in finding Cadogan did not qualify for a reduced sentence pursuant to Penal Code
section 1170.91 (all further references are to the Penal Code).
                We gave Cadogan 30 days to file written argument on his own behalf, and
he did. The multiple issues Cadogan raises are described below.
                We have independently reviewed the record in accordance with our
obligations under Anders and Kelly. We found no arguable issues on appeal. We affirm
the judgment.
                                             FACTS
                A detailed recitation of the facts is set forth in the prior opinion in this case.
(People v. Cadogan (May 20, 2009, G040200) [nonpub. opn.] (Cadogan).) Suffice it to
say, in the early morning hours, Cadogan entered the victim’s residence while she was
sleeping. Cadogan blocked the door, shoved a gloved hand in the victim’s mouth, put his



                                                 2
penis in the victim’s mouth, attempted to penetrate her anus, and then inserted his penis
into her vagina. Cadogan was charged with numerous felony counts. (Cadogan, supra,
G040200.)
              The trial court ordered criminal proceedings suspended based on defense
counsel’s representation he believed Cadogan might be mentally incompetent. The court
received a report from a psychologist opining Cadogan was not competent to stand trial.
Cadogan refused to talk to the psychologist and insisted at the hearing he was competent
to stand trial. On that basis, the court appointed a second psychologist to evaluate
Cadogan. (Cadogan, supra, G040200.)
              A jury found Cadogan competent to stand trial, and the trial court reinstated
criminal proceedings against him. A second jury convicted Cadogan of forcible rape
(§ 261, subd. (a)(2)), forcible oral copulation (§ 288a, subd. (c)(2)), attempted sodomy by
use of force (§§ 664, 286, subd. (c)(2)), and first degree residential burglary (§ 459). The
court sentenced Cadogan to 37 years to life in prison. On appeal, that sentence was
modified to 34 years to life in prison. (Cadogan, supra, G040200.)
              Eleven years later, Cadogan filed a petition seeking resentencing pursuant
to section 1170.91. The trial court appointed counsel for Cadogan and a hearing was
conducted. At the outset of the hearing, counsel advised the court he had been unable to
obtain any verification from the Department of Veterans Affairs or the military to support
Cadogan’s assertions in his moving papers. Counsel asked the court, for purposes of the
motion, to accept the information provided by Cadogan as true and decide the motion on
its merits.
              The prosecution acknowledged defense counsel’s efforts in trying to locate
the supporting documents. She added the following: “I think we can proceed and accept
that what . . . Cadogan has submitted is not necessarily true but that is what he is



                                              3
purporting is true and it’s what he is saying happened. And the documents that he has
provided, I think that that’s up to the [c]ourt to determine if they’re true or what weight to
give them, if any, and that we can proceed on the very narrow issue that’s before the
[c]ourt.”
              The trial court indicated that having tried the underlying case and having
observed Cadogan, it doubted whether Cadogan was ever in the military. The court
commented Cadogan did not act like somebody who was in the military. The court said
that despite its doubts, if counsel was willing to stipulate the information is purportedly
true, the court would accept the stipulation and proceed.
              The information in Cadogan’s petition indicated he served in the United
States Navy from October 14, 1986, until he was discharged in October 23, 1987. During
that time, Cadogan sustained a head injury after slipping on the wet kitchen floor and
attempted to get X-rays of his head injury. Cadogan claimed someone later found him
lying unconscious on the starboard side of the ship. He was married and had an infant
son and was under so much stress he developed bleeding ulcers. Naval medical records
showed he was diagnosed with peptic ulcers and treated with medication. Cadogan
claimed he was also suffering from dizziness, fainting spells, and headaches that medical
staff on board ascribed to sea sickness. Naval intelligence arrested him for larceny and
possession of drug paraphernalia and sentenced him to the brig for one year.
Subsequently, he was stripped of his security clearance due to “criminal and dishonest”
conduct. Cadogan asserted his time in the brig caused him stress, and that while he was
incarcerated, his wife told him that she was pregnant with another man’s child. Cadogan
stated he was prescribed medication while incarcerated in the brig, and he continued to
use drugs.




                                              4
              Cadogan contended that as a result of his head injury, he suffered from
seizure disorders that required “life sustaining medication,” and that his “legal troubles,
marital and mental problems” stemmed from his effort to deal with the headaches by
using “cocaine, meth and marijuana.” Unable to support his addiction, Cadogan began to
commit burglaries.
              Cadogan included a medical report from the California Department of
Corrections and Rehabilitation that stated he reported having had a seizure. The report
also stated he complained of lower back pain and pain in his left knee. The neurological
assessment showed Cadogan was “within normal limits.”
              The underlying convictions were committed roughly 17 years after
Cadogan’s discharge from the military. He filed his petition some 14 years after his
convictions. Cadogan argued he only began to understand how his military service
caused his psychological problems after he moved to a prison facility where he was able
to attend rehabilitative groups and regularly meet with a psychologist.
              The prosecution filed an opposition to Cadogan’s motion stating that
because he was serving an indeterminate sentence, he was ineligible for relief pursuant to
section 1170.91, and that the evidence did not support the claim Cadogan’s service in the
military caused him mental or sexual trauma. At the hearing, the prosecution argued
Cadogan presented nothing that justified modifying his sentence.
              The trial court stated it had read all of the papers. The court said Cadogan
had the opportunity to present this information before he was initially sentenced, but he
never mentioned any of these circumstances. Quoting from the probation report, the
court said, “‘Upon arriving at the interview room the defendant became defiant and began
yelling for his lawyer.’” The court said it had reviewed the information but said the




                                              5
information did not sway the court. The court cited to the nature of the case, the violence
that was involved, and the violence Cadogan displayed in courtroom during the trial. The
court denied the motion. Cadogan filed a timely notice of appeal.
              As relevant to the issue on appeal, in his supplemental brief Cadogan
asserted he was eligible for resentencing “based on his drug addiction, P.T.S.D., brig
arrest for drugs and theft of money.” He argued his medical conditions while he was
serving in the Navy were more serious than the Navy indicated. He also alleged the trial
judge was prejudiced against him. He based this allegation on the fact he had been a
member of the United States Navy and the judge was Japanese, referencing the December
7, 1941, attack on Pearl Harbor. Cadogan recounted all the problems he had encountered
while in the service, and claimed he was “a psychological mess.” Cadogan stated the
following: “[he] had been locked up on this case for almost 17 years. The lock up has
helped petitioner figure out the causative factors in his case.”
              In his supplemental brief, Cadogan also attacked his conviction alleging
various errors. Because this appeal is limited to the court’s denial of Cadogan’s section
1170.91 petition, we do not address these issues.
                                        DISCUSSION
              In 2018, the Legislature amended section 1170.91 creating a remedy for
qualifying defendants who were sentenced before section 1170.91 went into effect.
Section 1170.91, subdivision (b)(1), provides as follows: “A person currently serving a
sentence for a felony conviction, whether by trial or plea, who is, or was, a member of the
United States military and who may be suffering from sexual trauma, traumatic brain
injury, post-traumatic stress disorder, substance abuse, or mental health problems as a
result of his or her military service may petition for a recall of sentence, . . . to request
resentencing pursuant to subdivision (a) if the person meets both of the following



                                                6
conditions: [¶] (A) The circumstance of suffering from sexual trauma, traumatic brain
injury, post-traumatic stress disorder, substance abuse, or mental health problems as a
result of the person’s military service was not considered as a factor in mitigation at the
time of sentencing. [¶] (B) The person was sentenced prior to January 1, 2015.”
              Section 1170.91, subdivision (b)(3), provides as follows: “Upon receiving
a petition under this subdivision, the court shall determine, at a public hearing held after
not less than 15 days’ notice to the prosecution, the defense, and any victim of the
offense, whether the person satisfies the criteria in this subdivision. At that hearing, the
prosecution shall have an opportunity to be heard on the petitioner’s eligibility and
suitability for resentencing. If the person satisfies the criteria, the court may, in its
discretion, resentence the person following a resentencing hearing. (Italics added.)
Section 1170.91’s language clearly indicates relief is discretionary.
              “In reviewing for abuse of discretion, we are guided by two fundamental
precepts. First, ‘“[t]he burden is on the party attacking the sentence to clearly show that
the sentencing decision was irrational or arbitrary. [Citation.] In the absence of such a
showing, the trial court is presumed to have acted to achieve legitimate sentencing
objectives, and its discretionary determination to impose a particular sentence will not be
set aside on review.”’ [Citations.] Second, a ‘“decision will not be reversed merely
because reasonable people might disagree. ‘An appellate tribunal is neither authorized
nor warranted in substituting its judgment for the judgment of the trial judge.’”’
[Citations.] Taken together, these precepts establish that a trial court does not abuse its
discretion unless its decision is so irrational or arbitrary that no reasonable person could
agree with it.” (People v. Carmony (2004) 33 Cal.4th 367, 376-377.)
              Here, the trial court denied Cadogan’s petition after stating its reasons. Its
decision was neither irrational nor arbitrary. We see no abuse of discretion.



                                               7
                                  DISPOSITION
            The judgment is affirmed.



                                            O’LEARY, P. J.

WE CONCUR:



MOORE, J.



GOETHALS, J.




                                        8